        Case 1:19-cr-00373-PGG Document 185 Filed 01/21/20 Page 1 of 3
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       January 21, 2020

BY ECF

The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

         Re:      United States v. Michael Avenatti,
                  S1 19 Cr. 373 (PGG)

Dear Judge Gardephe:

       The Government respectfully submits this letter pursuant to the Court’s order dated
January 20, 2020 (Dkt. No. 179), and in response to the motion of NIKE, Inc. (“Nike”) to quash
the defendant’s subpoenas to Nike and its counsel, Boies Schiller Flexner LLP (Dkt. Nos. 138-
39). The Government joins in Nike’s motion. 1

    I.         Applicable Law

        On a motion to quash, “trial subpoenas,” including “for impeachment material,” are subject
to the same standard as pretrial subpoenas. United States v. Percoco, No. 16 Cr. 776 (VEC), 2018
WL 9539131, at *2 (S.D.N.Y. June 14, 2018) (collecting cases). Accordingly, the defendant bears
the burden of satisfying the “strict standard” set forth by the Supreme Court in United States v.
Nixon, 418 U.S. 683, 700 (1974), namely of “specifically identifying the materials sought and
showing that they are relevant and admissible.” United States v. Brown, No. 95 Cr. 168 (AGS),
1995 WL 387698, at *9 (S.D.N.Y. June 30, 1995); see also Percoco, 2018 WL 9539131, at *2 (for
trial subpoenas, like pretrial subpoenas, “nothing in Nixon suggests that Rule 17(c)(2) should be
read as carte blanche to serve a subpoena that does not seek specific, admissible evidence”).

        “Defendants may not seek material under Rule 17 that they are prohibited from obtaining
under Rule 16.” United States v. Boyle, No. 08 Cr. 523 (CM), 2009 WL 484436, at *2 (S.D.N.Y.
Feb. 24, 2009); see also, e.g., United States v. Ceballo, No. 03 Cr. 283 (SWK), 2003 WL
21961123, at *1 (S.D.N.Y. Aug. 18, 2003) (“‘Courts must be careful that rule 17(c) is not turned
into a broad discovery device, thereby undercutting the strict limitation of discovery in criminal

1
    The Government has independent standing to move to quash such subpoenas, see, e.g., United
States v. Giampa, No. 92 Cr. 437 (PKL), 1992 WL 296440, at *1-2 (S.D.N.Y. Oct. 7, 1992), and
its views may in any event be considered, see, e.g., United States v. Weissman, No. 01 Cr. 529
(BSJ), 2002 WL 31875410, at *1 n.1 (S.D.N.Y. Dec. 26, 2002).
          Case 1:19-cr-00373-PGG Document 185 Filed 01/21/20 Page 2 of 3
 Honorable Paul G. Gardephe
 United States District Judge
 January 21, 2020
 Page 2

cases found in Fed. R. Crim. P. 16.’” (quoting United States v. Cherry, 876 F. Supp. 547, 552
(S.D.N.Y. 1995))).

        Rule 17 subpoenas may not be used to conduct a “general ‘fishing expedition.’” Nixon,
418 U.S. at 700. Requests accurately characterized as fishing expeditions “deserve[] to be
quashed” on that basis alone. United States v. Yian, No. 94 Cr. 719 (DLC), 1995 WL 614563,
at *2 (S.D.N.Y. Oct. 19, 1995).

   II.      Discussion

         The defendant’s subpoenas should be quashed for multiple, independent reasons.

        First, the defendant’s broad requests do not satisfy the Nixon standard because they do not
specifically identify documents that will be relevant and admissible at trial, calling instead for “all
documents” or similar blanket requests regarding a variety of subjects, over multiple periods. (Dkt.
No. 139-1, at 3; Dkt. No. 139-2, at 3.) As courts have repeatedly observed, that sort of language
“smacks of a fishing expedition.” United States v. Nachamie, 91 F. Supp. 2d 552, 564 (S.D.N.Y.
2000); United States v. Barnes, No. 04 Cr. 186 (SCR), 2008 WL 9359654, at *4 (S.D.N.Y. Apr. 2,
2008) (quashing motion that “blindly seeks ‘all’ documents and records that fall into several
categories for an approximate 23-month period rather than identifiable pieces of evidence” because
“[s]uch a blanket request implicates all of the problems associated with a classic ‘fishing
expedition’”); United States v. RW Prof’l Leasing Servs. Corp., 228 F.R.D. 158, 163-64 (E.D.N.Y
2005) (rejecting as “overbroad and totally unreasonable” various requests calling for production
of “[a]ll documents” noting it was likely to result in a “massive search for countless documents”);
United States v. Louis, No. 04 Cr. 203 (LTS), 2005 WL 180885, at *5 (S.D.N.Y. Jan. 27, 2005)
(rejecting as too broad a Rule 17(c) subpoena requesting “any and all” documents relating to
several categories of subject matter). This Court already has rejected another of the defendant’s
attempts to seek documents using overbroad requests such as this. See United States v. Avenatti,
No. S1 19 Cr. 373, 2020 WL 86768, at *6 (S.D.N.Y. Jan. 6, 2020) (“Given the breadth of
Avenatti’s request, the proposed Rule 17(c) subpoena constitutes the proverbial ‘fishing
expedition’ prohibited under the case law.”). It should do so again.

        Second, the defendant cannot meet his burden of demonstrating that the documents
requested will result in the production of relevant, admissible evidence at trial. With respect to
relevance, the defendant appears to persist in his quest to gather evidence of any and all purported
misconduct by Nike, a victim, to prove the validity of the alleged facts that he threatened to
disclose as part of his extortion scheme, notwithstanding that, as this Court has stated, “[e]vidence
that Nike engaged in widespread corruption in the area of amateur basketball . . . does not provide
a defense to the extortion and honest services wire fraud charges against Avenatti.” Avenatti, 2020
WL 86768, at *5 n.2. The Court’s prior ruling on this issue is manifestly correct, for multiple
reasons: (a) the legitimacy of the potential claims of the individual whom the defendant describes
as a former client have no relevance to the defendant’s extortionate demands, namely, that he
personally be paid millions of dollars more than his client for purported work not needed or sought
by Nike; (b) evidence—if any exists—of alleged misconduct by Nike’s employees that the
defendant did not know existed at the time of his extortionate scheme cannot possibly bear on his
contemporaneous wrongful intent; and (c) the truth or lack thereof of the harmful allegations that
              Case 1:19-cr-00373-PGG Document 185 Filed 01/21/20 Page 3 of 3
 Honorable Paul G. Gardephe
 United States District Judge
 January 21, 2020
 Page 3

the defendant threatened to make is not relevant as a matter of law, see United States v. Jackson,
196 F.3d 383, 387 (2d Cir. 1999); United States v. Jackson, 180 F.3d 55, 66, 71 (2d Cir. 1999).

        Third, even assuming the defendant could establish the relevance of the materials he seeks
(which he cannot), he still could not meet his burden of establishing admissibility, as he must.
Indeed, many of the broad categories of documents sought by the defendant seek documents or
written communications of various Nike employees, virtually all of which would be inadmissible
if offered by the defendant for the truth of any matter asserted—yet that is precisely the purpose
for which the defendant appears to seek them. Admissibility is a cornerstone of the Nixon standard,
and the defendant’s subpoenas fail on that ground alone. See, e.g., Avenatti, 2020 WL 86768, at *6
(denying request to issue Rule 17(c) subpoena because defendant failed to “satisfy the relevancy,
admissibility, and specificity requirements under Nixon”).

      III.      Conclusion

       For the foregoing reasons, and the reasons set forth in Nike’s motion, the Court should
grant Nike’s motion to quash.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney


                                              By:    ___________________________
                                                     Matthew D. Podolsky
                                                     Daniel C. Richenthal
                                                     Robert B. Sobelman
                                                     Assistant United States Attorneys
                                                     (212) 637-1947/2109/2616


cc:          (by ECF)

             Counsel of Record
